Appeal is from decree denying divorce. On conflicting evidence the Court found, inter alia, that the complainant had not met the burden of providing his cause and denied the divorce.
Testimony was taken before the Chancellor and he, therefore had the opportunity to see and observe the witnesses and was in better position than we are to determine who was and who was not speaking the truth.
The appellant has failed to carry the burden of showing that the Chancellor committed error in entering the decree. It is, therefore, affirmed.
So ordered.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.